DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 20-30 in the reply filed on 04/19/2021 is acknowledged. The traversal is on the ground(s) that Groups I, II, and III inventions are sufficiently related to allow for examination of these inventions together. This is not found persuasive. Although there may be some overlap of the search for Groups I, II, and III, there is nothing to indicate that the search would be coextensive. Furthermore, the office action dated 02/17/2021 explains why Groups I, II, and III do not overlap the scope (See MPEP § 806.05 and CTRS dated 02/17/2021). Therefore, the extra search and/or examination burden for addressing Groups I, II, and III poses a serious burden to the examiner which makes the restriction requirement proper. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 20-30 are pending and currently under consideration for patentability.
Claims 1-19 are withdrawn from consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/27/2018 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Objections
Claims 20-24, 27 and 29 are objected to because of the following informalities:  
In lines 7-8 of claim 20, “said one or more containers for collecting a separated component” should read --said one or more containers for collecting one of the two or more separated components--.
In lines 12-13 of claim 20, “separation of whole blood into said two or more components” should read --separation of whole blood into said two or more separated components--.
In lines 16-17 of claim 20, “operation of said one more pumps to divert” should read --operation of said one or more pumps to divert--.
In claim 21, “detect an interface between a priming solution and a blood component” should read --detect an interface between the priming solution and one of the two or more separated components--.
In claim 22, “a container for collecting a separated component when said detector senses a change in said interface” should read --said container for collecting one of the two or more separated components when said detector senses a change in said interface--.
In claim 23, “the collection of a separated component” should read --the collection of one of the two or more
In claim 24, “a centrifuge that receives a separation chamber of said fluid circuit” should read --a centrifuge that receives the separation chamber of said fluid circuit--.
In claim 27, “a portion of a priming solution to said one or more containers for collecting a separated component” should read --a portion of the priming solution to said one or more containers for collecting one of the two or more separated components--.
Appropriate correction is required.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 20, the limitation “a separation unit for effecting separation of whole blood into two or more components” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “unit” and associated functional language “for effecting separation of whole blood into two or more components” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (the separation unit comprises a centrifuge that receives a separation chamber of the fluid circuit: ¶0072) as performing the claimed function, and equivalents thereof.
claim 20, the limitation “a treatment unit for treating said target cell population” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “unit” and associated functional language “for treating said target cell population” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (the treatment unit comprises an illumination device that receives said treatment chamber of the fluid circuit: ¶0072) as performing the claimed function, and equivalents thereof.
	In claim 20, the limitation “a disposable fluid circuit” has been interpreted below as a fluid circuit comprises connections between tubes and/or containers that are fully capable of being disposed of.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 20 recites “a treatment unit for treating said target cell population” which is indefinite. There is not sufficient antecedent basis for “target cell population” in the claim because “target cell population” is not introduced in claim 20.
Claim(s) 21-30 is/are rejected as being dependent from claim 20 and therefor including all the limitation thereof.
Claim 28 recites “a volume sufficient to arrive at a predetermined hematocrit” which is indefinite. The term “sufficient” makes the scope of the volume unclear as “sufficient” is a relative term. The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 24-30 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Gara (US PGPUB 2006/0155236).
Regarding claim 20, Gara discloses a system for performing a therapeutic cellular treatment (Abstract and Fig. 27) comprising:
a)    a separation unit (a centrifuge bowl 10: ¶0124, 0126, 0289 and Fig. 27) for effecting separation of whole blood into two or more separated components (separating whole blood into its different components: ¶0126);
b)    a treatment unit (an irradiation chamber 700: ¶0124, 0126, 0292 and Fig. 27) for treating a target cell population (treating one of a lower density blood components by exposing them to photo energy: ¶0126 and 0141);
c)    a disposable fluid circuit (extracorporeal fluid circuit: ¶0132 and Fig. 27) comprising a patient access device (a needle adapter 1193/1194 which draws whole 
d)    one or more pumps (pumps 1301-1305: ¶0289-0290, 0294, and Fig. 27) and one or more valves (valves/actuators 1240-1247: ¶0289, 0294, and Fig. 27) adapted to interact with said flow paths of said fluid circuit and effect flow of fluid through said flow paths (pumps 1301-1305 and valves/actuators 1240-1247 adapted to interact with said flow paths of said fluid circuit and effect flow of fluid through said flow paths: ¶0289, 0294, and Fig. 27);
e)    a detector (a hematocrit HCT sensor 1125: ¶0142, Figs 1, and 27) configured to monitor the separation of whole blood into said two or more separated components (the HCT sensor 1125 configured to monitor/detect the separation of red blood cells and a buffy coat: ¶0142 and 0290-0291); and
f)    a controller (a controller 1554 programmed/configured for driving/operating the entire extracorporeal cell treatment system: ¶0157) configured to:

ii.    effect operation of said one or more pumps to divert at least a portion of a priming solution from the flow path of said circuit to said one or more containers for collecting one of the two or more separated components (the controller 1554 is programmable for operating at least one of the pumps 1301-1305 to divert a portion of a priming solution, i.e. saline, from a saline bag 55 in the flow path of said circuit to the plasma bag 51 for collecting the red blood cells: ¶0143, 0164, 0289-0291 and Figs. 26A-27). See MPEP § 2112.01, 2114 (I)-(II), and 2115. 
Regarding claim 24, Gara discloses all the limitations as discussed above for claim 20.
Gara further discloses wherein said separation unit comprises a centrifuge that receives the separation chamber of said fluid circuit (the centrifuge bowl 10 comprises/receives the separation housing/chamber 100A of said fluid circuit: ¶0124, 0126, 0223, Figs. 27 and 35-37) and said treatment unit comprises an illumination device that receives said treatment chamber of said fluid circuit (the irradiation chamber 700 comprises UVA light assembly 759 that receives the serpentine pathway 710 of the fluid circuit: ¶0124, 0126, 0193, 0196, Figs. 11, 16 and 27).
Regarding claim 25, Gara discloses all the limitations as discussed above for claim 20.

Regarding claim 26, Gara discloses all the limitations as discussed above for claim 20.
Gara further implicitly discloses said controller is configured to effect recirculation of whole blood between a patient and a portion of said disposable fluid circuit (the controller 1554 is properly programmed processor used to drive the entire extracorporeal cell treatment system and the blood fluids can be returned to a patient through the patient access device 1193/1194: ¶0125, 0157 and Fig. 27; thus, Gara implicitly discloses the claimed limitations). See MPEP § 2112.01, 2114 (I)-(II), and 2115.
Regarding claim 27, Gara discloses all the limitations as discussed above for claim 26.
Gara discloses wherein said controller is configured to divert said at least a portion of a priming solution to said one or more containers for collecting a separated component (as applied to claim 20 above).
Gara further implicitly discloses wherein said controller is configured to cause a portion of said whole blood being recirculated to be introduced into said separation chamber (the system comprises the recirculation pump 1303 and the controller 1554 is properly programmed processor used to drive the system: ¶0157, 0289-0292 and Fig. 27; a person having ordinary skill in the art would understand/recognize that the recirculation pump 1303 allows a treatment cycle to be run while one of the blood 
Regarding claims 28 and 29, Gara discloses all the limitations as discussed above for claim 20.
Gara further discloses wherein the controller is configured to effect the delivery of a solution from said one or more containers to said treatment chamber in a volume to arrive at a predetermined hematocrit for a concentration of the target cell population (the controller is configured to effect the delivery of a solution from one or more containers such as the treatment bag 50 to the treatment chamber 710 in a volume to have a predetermined hematocrit count (HCT %): ¶0289-0292 and 0296-0297) and to effect the administration of a treated cell product to a patient (¶0293 and Fig. 26B).
Regarding claim 30, Gara discloses all the limitations as discussed above for claim 20.
Gara further discloses wherein the priming solution is saline (¶0164) and said controller is configured to divert a portion of said saline to said treatment chamber to arrive at a treatment-ready product (the controller 1554 is configured to divert saline in the saline bag 55 to the treatment chamber 710 of the treatment unit 700 to arrive at treated cells: ¶0289-0293).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 21-23 is rejected under 35 U.S.C 103 as being unpatentable over Gara in view of Min (US PAT 6027657).
Regarding claim 21, Gara discloses all the limitations as discussed above for claim 20.
Gara is silent in regard to the detector configured to detect an interface between the priming solution and one of the two or more separated components. 
In the same field of endeavor, centrifugal processing systems, Min discloses systems and methods for separating mononuclear cells from whole blood. Min further discloses/suggests an interface control/detection unit that includes a sensing element for the benefits of locating an interface in the separation chamber and providing a sensed output to aid in interface control (Col. 1 and Lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Gara by configuring the HCT sensor/detector, similar to that disclosed by Min, in order to locate an interface in the separation chamber and provide a sensed output to aid in interface control, as suggested in Col. 1 and Lines 55-60 of Min.
Regarding claim 22 and 23, Gara in view of Min discloses all the limitations as discussed above for claim 21.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morris (US PAT 6491656) discloses an apparatus for extracorporeal blood treatment that comprises a separation unit, a treatment unit, a disposable fluid circuit and a hematocrit detector (Figs. 5-27 and accompanying text) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781